Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 14, 2017

                                      No. 04-17-00496-CR

                                      Tracy Diane GRIER,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B12462
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        The reporter’s record was due on October 26, 2017. On November 1, 2017, court
reporter Paula Beaver filed a notice of late reporter’s record. The notice states Appellant has not
paid the fee for preparing the reporter’s record and Appellant is not entitled to a free record on
appeal.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that the reporter’s record has been requested and either (1) the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee, or (2) Appellant is
entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond as ordered, Appellant’s brief will be due within THIRTY
DAYS of the date of this order, and the court will only consider those issues or points raised in
Appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court